DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of “f” in claim 3 and TBK1/IKK inhibitor in the reply filed on November 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-5, 7, 9, 12, 14, 17, 19, 22-24, 28, 31, 34, 55, and 78 are currently pending in the instant application. Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1-5, 7, 9, 12, 14, 17, 19, 28, 31, 34, 55, and 78 are under examination on the merits in the instant case.

Drawings
It is noted that the drawings electronically filed on January 29, 2021 contain color in Figures 1, 2A-2D, 3, and 4B. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 55 is objected to because of the following informalities: “a nucleic acid” in line 6 should be “the nucleic acid”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites “contacting a target cell with at least one of” (a) and (b) leads to the result such that “the target cell is receiving a nucleic acid expression system of claim 1.” 
It is noted that the nucleic acid expression system of claim 1 requires both (i) and (ii) corresponding to (a) and (b) of claim 55, respectively. As such, only “one of” (a) and (b) reading on either (a) or (b) as recited in claim 55 cannot provide the result recited in claim 55. 
Accordingly, claim 55 recites conflicting limitations, thereby rendering the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 31 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 31 recites, “A cell comprising the nucleic acid expression system of claim 1.” Given the broadest reasonable interpretation of the broadly claimed “cell”, the claimed cell encompasses a human organism comprising the cell modified to comprise the expression system of claim 1. Hence, claim 31 is unpatentable under §101.
For examination purpose, the “cell” of claim 31 will be interpreted as an “isolated” cell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 12, 17, 28, 31, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beissert et al. (Human Gene Therapy, 2017, 28:1138-1146, applicant’s citation) as evidenced by Smith et al. (Journal of General Virology, 2013, 94:2367-2392).
Beissert teaches that co-delivery of a GFP-encoding RNA with “immune evasion protein”-encoding mRNAs (e.g., a VACV E3-encoding mRNA and a B18-encoding mRNA) increases RNA translation in host cells, wherein “B18 and E3 synergized to neutralize both of the most prominent pathways of the host cell’s innate immune response.” See pages 1141 and 1145.
Although Beissert does not expressly teach that E3-encoding mRNA is an inhibitor of NF-B or IRF signaling pathway, it was art-recognized knowledge that E3 is an inhibitor of both NF-B and IRF signaling pathways as evidenced by Smith’s disclosure. See Figures 2-3; page 95.
Accordingly, claims 1-3, 7, 12, 17, 28, 31, and 55 are described by Beissert et al.

Claims 1-5, 7, 12, 17, 28, 31, 34, and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shattock et al. (WO 2020/254804 A1).
Shattock teaches making a pharmaceutical composition comprising an RNA construct that comprises an RNA encoding a therapeutic biomolecule and at least one or “at least two” RNAs encoding “at least one innate inhibitor protein (IIP), which is capable of reducing or blocking the innate immune response to RNA”, wherein the IIP reduces activation of “interferon regulatory factor 3 and 7 (IRF3 and IRF7) and NF-B transcription factors”. See pages 11-12, 28, 65, 68; claims 1, 6-7, 26-27, and 34-35. 
Accordingly, claims 1-5, 7, 12, 17, 28, 31, 34, and 55 are described by Shattock et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 12, 14, 17, 19, 28, 31, 34, 55, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Beissert et al. (Human Gene Therapy, 2017, 28:1138-1146, applicant’s citation) in view of Unterholzner et al. (PLoS Pathogens, 2011, 7(9):e1002247).
Beissert teaches that co-delivery of a GFP-encoding RNA with “immune evasion protein”-encoding mRNAs (e.g., a VACV E3-encoding mRNA and a B18-encoding mRNA) increases RNA translation in host cells, wherein “B18 and E3 synergized to neutralize both of the most prominent pathways of the host cell’s innate immune response.” See pages 1141 and 1145.
Beissert thus concludes that “mRNA based co-delivery of viral immune evasion proteins results in a log scale increase of saRNA translation. This RNA-based approach can ease the tasks of producing sufficient amounts of vaccines for large cohorts of patients”. See page 1145.
Beissert does not teach that the “immune evasion protein”-encoding mRNAs are inhibitors of NF-B and IRF pathways. 
Unterholzner teaches that vaccinia virus (VACV) “has many immune evasion mechanisms” including VACV proteins such as C6 and B14. See page 2.
Unterholzner teaches that VACV protein C6 is a “modulator of the innate immune system”, wherein “C6 acts at the level of the kinases TBK1 and IKK” and “is shown to inhibit the activation of IRF3 and IRF7”. See page 10. 
Unterholzner teaches that “B14 binds IKK and thereby inhibits IB phosphorylation and NF-B activation.” See page 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace Bissert’s mRNAs encoding VACV E3 and B18 with mRNAs encoding Unterholzner’s VACV C6 and B14 when making an “RNA-based approach” of delivering a biologically active RNA to a host cell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to inhibit innate immune system activation mediated by NF-B and IRF pathways in a host when administering a biologically active RNA (e.g., saRNA, RNA-based vaccine), because inhibiting or neutralizing “pathways of the host cell’s innate immune response” via “mRNA based co-delivery of viral immune evasion proteins” was not only an art-recognized goal/methodology when administering a biologically active RNA to the host but also an effective methodology for providing increased translation of the biologically active RNA, thereby “producing sufficient amounts” of the biologically active RNA-encoded product as taught by Beissert, and because it was known in the art that VACV C6 “acts at the level of the kinases TBK1 and IKK” and inhibits IRF pathway activation and that VACV B14 “B14 binds IKK and thereby inhibits IB phosphorylation and NF-B activation” as taught by Unterholzner, who thus taught that both C6 an B14 mediate innate immune evasion mechanisms. As such, providing a container containing the biologically active RNA sequence and a separate container containing the VACV C6- and B14-encoding mRNA sequences would have been an obvious preparation when making the “RNA-based approach” of delivering a biologically active RNA to a host cell while evading innate immune responses in the host cell. 
In view of the foregoing, claims 1-5, 7, 9, 12, 14, 17, 19, 28, 31, 34, 55, and 78 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635